UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL MENZIES,

 

Plaintiff,
19-ev-11235 (JGK)
- against —
MEMORANDUM OPINION
LONG ISLAND RAILROAD COMPANY, AND ORDER
Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff has moved in limine to exclude any evidence
that the plaintiff received Long Island Rail Road sick pay
benefits and Veterans’ Administration benefits. The plaintiff
argues that any evidence of the receipt of those benefits would

violate the collateral source rule. See Hichel v. New York

 

Central R.R. Co., 375 U.S. 253 (1963). There is no opposition
to the motion and the motion is well-founded. Therefore, the
defendant is precluded from offering any evidence of or
referring to those collateral sources. Similarly, the defendant
should not refer to any other collateral sources without raising
the issue with the Court outside the presence of the jury. The
Clerk is directed to close Docket Number 20.

SO ORDERED.

Dated: New York, New York
May 27, 2021 oN

S. \ oN A
ret, Go (CE

\ J John G. Koeltl
United States District Judge

 

 

 
